Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

	Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 05/20/2019. It is noted, however, that applicant has not filed a certified copy of the CN 201910420452.8 application as required by 37 CFR 1.55.

Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing an equivalent consumption minimization strategy for a hybrid vehicle.

	Regarding claim 1 the relevant art fails to disclose a system for determining a battery, belt starter generator, and motor based on a limit of the electric quantity and a target value to solve a minimum value of the instantaneous fuel rate and control the power sources in order to achieve this fuel consumption rate. Specifically, the relevant art fails to disclose “An equivalent consumption minimization strategy (ECMS)-based PHEV four-drive torque distribution method, wherein the method comprises the following steps: step 0, obtaining a residual electric quantity of a power battery, a lower limit of the residual electric quantity of the power battery, and a target value of the residual electric quantity of the power battery;  step 1, calculating an equivalent fuel consumption factor according to the residual electric quantity of the power battery, the lower limit of the residual electric quantity of the power battery, and the target value of the residual electric quantity of the power battery, normalization processing the residual electric quantity of the power battery, and based on the normalization processing result, 
constructing an S-shaped function fitted by a third-order curve and a fourth-order curve to calculate the equivalent fuel consumption factor se of the power battery using the following formulas:                         
                            
                                
                                    X
                                
                                
                                    S
                                    O
                                    C
                                
                            
                            =
                            
                                
                                    S
                                    O
                                    C
                                    -
                                    
                                        
                                            
                                                
                                                    S
                                                    O
                                                    C
                                                
                                                
                                                    o
                                                    b
                                                    j
                                                
                                            
                                            +
                                            
                                                
                                                    S
                                                    O
                                                    C
                                                
                                                
                                                    l
                                                    o
                                                    w
                                                
                                            
                                        
                                    
                                    2
                                
                                
                                    (
                                    
                                        
                                            S
                                            O
                                            C
                                        
                                        
                                            o
                                            b
                                            j
                                        
                                    
                                    -
                                    
                                        
                                            S
                                            O
                                            C
                                        
                                        
                                            l
                                            o
                                            w
                                            )
                                            /
                                            2
                                        
                                    
                                
                            
                             
                            (
                            1
                            )
                        
                                             
                            
                                
                                    S
                                
                                
                                    e
                                
                            
                            =
                            1
                            -
                            a
                            *
                            
                                
                                    X
                                
                                
                                    S
                                    O
                                    C
                                
                                
                                    3
                                
                            
                            +
                            b
                            *
                            
                                
                                    X
                                
                                
                                    S
                                    O
                                    C
                                
                                
                                    4
                                
                            
                             
                            (
                            2
                            )
                        
                      wherein in the formula (1) and formula (2), Xsoc is the normalized residual electric quantity value of the power battery, SOC is the residual electric quantity of the power battery, SOCio0 is the lower limit of the residual electric quantity of the power battery, and SOCobj is the target value of the residual electric quantity of the power battery, a and b are fitting parameters, respectively; step 2: calculating instantaneous total equivalent fuel consumption rate according to the equivalent fuel consumption factor se; step 3: converting all operating torque combinations of an engine, a BSG motor and a rear axle motor into the operating torque of a driving wheel, and determining the operating torque range of each power source according to an operating torque range of the driving wheel; step 4: solving the minimum value of the instantaneous total equivalent fuel consumption rate corresponding to all operating torque combinations of the engine, the BSG motor and the rear axle motor within the actual operating torque range of each power source; and step 5: controlling the PHEV according to the operating torque of each power source corresponding to the minimum instantaneous total equivalent fuel consumption rate such that the engine, the BSG motor, and the rear axle motor of the PHEV operate at their respective operating torque corresponding to the minimum instantaneous total equivalent fuel consumption rate.”. 

	Claims 2-5 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339. The examiner can normally be reached Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/K.T.J./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664